     Case 18-28493          Doc 26      Filed 10/26/18 Entered 10/26/18 15:09:20                  Desc Notice of
                                        Deficiency Hearing Page 1 of 2
Form ntchrgRq

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


                                        Bankruptcy Proceeding No.: 18−28493
                                                     Chapter: 7
                                              Judge: Pamela S. Hollis

In Re:
   Randolph Stuart Miles
   6621 State Route 71
   Yorkville, IL 60560
Social Security No.:
   xxx−xx−1461
Employer's Tax I.D. No.:


                               NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:


                          Joliet City Hall, 150 W Jefferson Street, 2nd Floor, Joliet, IL 60432

                                          on December 7, 2018 at 10:00 AM


TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                            FOR THE COURT



Dated: October 26, 2018                                     Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
       Case 18-28493              Doc 26         Filed 10/26/18 Entered 10/26/18 15:09:20                             Desc Notice of
                                                 Deficiency Hearing Page 2 of 2
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Randolph Stuart Miles                                                        Case No. : 18−28493
6621 State Route 71                                                          Chapter : 7
Yorkville, IL 60560                                                          Judge :    Pamela S. Hollis
SSN: xxx−xx−1461 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 26, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
